Title: From Thomas Jefferson to John Peter Van Ness, 12 March 1805
From: Jefferson, Thomas
To: Van Ness, John Peter


                  
                     Dear Sir 
                     
                     Washington Mar. 12. 05.
                  
                  The case of mr Peacock has been duly considered. had we been permitted to yield to circumstances of commiseration for his wife & family certainly there is no case in which they have been more deeply felt but the public security will not allow these considerations to confer entire impunity. the judges who sat on his trial, & the attornies who assisted in it declare they can offer no circumstance justifying an immediate pardon. to grant it in such a case would be not a mitigation of the severity of the law where it’s letter does what it’s spirit did not mean, & for which purpose the power of pardon is confided to the Executive, but it would be to suspend the intended operations of the law, and to leave the nation exposed to unrestrained wrong. the discharge of mr Peacock at this time therefore cannot be admitted, nor can we now say exactly at what period precisely the rigours of justice may with propriety be made to yield to more pleasing considerations. but it may be useful for mrs Peacock to know that if the happiness of herself & family can be advanced by her retiring to her friends, the term of her husband’s confinement will certainly not be lengthened one day by that circumstance. as you have been so kind as to be a mediator in this case I have trusted you would convey in the most acceptable way this information to the parties interested. accept my salutations and assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               